 In the Matter of WHITE & DASHIELL, INc., EMPLOYERandINTERNA-TIONAL BROTIIERIIOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, LOCAL 822, AFL, PETITIONERCase No. 5-R-0482.-Decided October 11, 1946Mr. James G. Martin,of Norfolk, Va., for the Employer.Mr. Roy T. Evans,of Norfolk, Va., for the Petitioner.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board, onAugust 28, 1946, conducted a prehearing election among the employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the pur-poses of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were about 14 eligible voters,11 of whom cast valid ballots in favor of the Petitioner and 1 against;there was 1 void ballot.Thereafter, hearing in the case was held on September 13, 1946, atNorfolk, Virginia, before George L. Weasler, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWhite & Dashiell, Inc., is a Virginia corporation with its soleplant located at Norfolk, Virginia, where it is engaged in the retailcoal,wood, and fuel oil business.During the year 1945, the Em-ployer purchased coal, wood, and fuel oil valued in excess of $246,000,85 percent of which was shipped to the Employer's plant from pointsoutside the State of Virginia.During the same period the Employ-71 N. L R. B, No 40717734-47-vol 7124351 352DECISIONSOF NATIONALLABOR RELATIONS BOARDer's sales of coal, wood, and fuel oil were valued in excess of $420,000,4 percent of which was sold and shipped to points outside the State ofVirginia.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the stipulation of the parties, Ave find that allfuel truck drivers, wagon drivers, cart drivers, yardmen, helpers,truck drivers and watchmen, employed by the Employer, but ex-cluding clerical employees, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively re-commend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has received a majority of the votes cast, and we shall,therefore, certify the Petitioner as the collective bargaining repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-I See NL R B V Richter's Bakery,140 F (2d) 870 (C C A 5), cert den 322 U S.754, N LR B V Poultrymen's Service Corporation,138 F (2d) 204 (C C. A 3),N L R BvSuburbanLumber Company.121 F (2d) 829 (C. C A 3), cert den 314U S693. Matter of Lewis Tire Seivice Company,62 N L R B 531,Matter of BeloitLumberdFuelCo, 58 N L R B 1633,Matter of Oscar K. K9oilie Company,55 N. LR. B 122 WHITE &DASHIELL, INC.353lations Act, and pursuant to Sections 203.54 and 203.55, of NationalLabor Relations Board Rules and Regulations-Series 4,IT IS HEREBY CERTIFIED that International Brotherhood of Team-sters, Chauffeiffrs,Warehousemen and Helpers of America, Local 822,AFL, has been designated and selected by a majority of the employeesin the unit hereinabove found appropriate in the employ of White &Dashiell, Inc., Norfolk, Virginia, as their representative for the pur-poses of collective bargaining, and that pursuant to Section 9 (c) ofthe Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.